We deny the petition for review. With respect to petitioners' arguments concerning the standard of care, we note that, without suggesting any have merit, they fail for lack of prejudice because the record did contain sufficient evidence-particularly given that expert testimony was not required-to support reasonable inferences rendering summary judgment inappropriate with regard to the standard of care. Most critically, record evidence established both that prior to the fight Mu urged an employee who had just seen a fight amongst the rowdy group of recent evictees and the group acting aggressively towards a third party to "get some help," but was told it was "not [the employee's] problem," and that Mu later urged another Omni employee "to do something" about the rowdy group "coming in and out" of the lobby, including to "kick them out," "call security" and/or "report [them] to the police." This, on its own, gives rise to a dispute of material fact regarding Omni's adherence to the proper standard of care.